DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to amended claims 1, 13, and 15-16  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see page 7, filed 20 September 2022, with respect to 112 rejections have been fully considered and are persuasive in view of the amendment.  The 112 rejection of 20 May 2022 has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The following rejection has been modified in view of applicant's arguments and/or amendments.
Claims 1, 4, 9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over “Kimchy et al.,” US 2006/0237652 (hereinafter Kimchy) and in view of  “Huber et al.,” US 2010/0198063 (hereinafter Huber), “Lecoq et al.,” US 2008/0208044 (hereinafter Lecoq), and “Tanter et al.,” “Ultrafast Imaging in Biomedical Ultrasound,” IEEE Transactions on Ultrasonics, Ferroelectrics, and frequency control, vol. 61, no. 1 January 2014 (hereinafter Tanter). 
Regarding to claim 1, Kimchy teaches a method for determining at least one property of an object  the method comprising a step of:
 obtaining first data relative to the object by imaging the object according to a first imaging modality, the first imaging modality being an ultrasound imaging technique imaging the object (ultrasound imaging [0165]), wherein first imaging modality is carried out with an ultrasound probe which is held by a support ([0291], Figures 5A-D and shaft 134 in Figures 6A-B).
characterized in that the method further comprises a step of:
b) obtaining second data relative to the object by imaging the object according to a second imaging modality based on the detection of rays, each detected ray being a X-ray or a γ-ray (detect γ-radiation [0152]-[0153]), and
c)    determining the at least one property of the object based on the first data and the second data ([0003]-[0004], [0162]-[0163] anatomical map and functional image used for assessing tissue/organ, tumor localization)
e)    compensating the evaluated attenuation by using a computed tomography technique ([0018] and [0028]: attenuation coefficients are obtained from transmission CT scan of the patient, [0021] and attenuation correction corrects the emission projection data to compensate [0028])

Kimchy does not explicitly disclose the probe is maintained in a stable position using a support and without an operator holding the ultrasound probe.
However, in the analogous field of endeavor in ultrasound imaging and dual imaging system and method, Huber discloses dual PET-ultrasound imaging method wherein the ultrasound probe is attached to a linear stepper or controlling the movement/displacement/position of the probe ([0036] and [0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ultrasound array as taught by Kimchy to incorporate method disclosed by Huber, since motorized support and control of ultrasound probe was well known in the art as taught by Huber.  One of ordinary skill in the art could have combined the elements as claimed by Kimchy with no change in their respective functions, but attaching the probe with linear stepper as disclosed by Huber ([0036]), and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide precise positioning of the probe ([0036]), and there was reasonable expectation of success.
Kimchy does not explicitly disclose evaluating the attenuation of ray by the ultrasound waves.
However, Lecoq teaches combining PET with ultrasound imaging system, and expected attenuation of gamma rays are calculated or estimated based on the ultrasound image data ([0026]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ultrasound array as taught by Kimchy to incorporate method disclosed by Lecoq, since estimating gamma rays attenuation by ultrasound was well known in the art as taught by Lecoq.  One of ordinary skill in the art could have combined the elements as claimed by Kimchy with no change in their respective functions, but simply constructing tissue density map using ultrasound, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to estimate the expected attenuation of gamma rays and correct the nuclear image ([0026]), and there was reasonable expectation of success.
Kimchy does not explicitly disclose ultrasound imaging technique imaging the object at a frame rate superior to 300 Hz, wherein the first imaging modality comprises unfocused or multiple ultrasound plane waves simultaneously, and the ultrasound technique is chosen in the group consisting of functional, electromechanical wave, shear-wave, three-dimensional ultrafast and four-dimensional ultrafast ultrasound imaging.
However, in the same field of endeavor in ultrasound imaging method, Tanter discloses an ultrafast ultrasound imaging which transmits plane(unfocused) waves in a single transmit event over the whole region of interest, which increases frame rate more than 100-fold, and provides 3-D imaging over a large field of view at kilohertz frame rate, such as 1,000 Hz (page 4 col. 2 1st paragraph, and page 5 col. 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ultrasound array as taught by Kimchy to incorporate ultrafast imaging method disclosed by Tanter, since ultrafast ultrasound imaging with high frame rate was well known in the art as taught by Tanter.  One of ordinary skill in the art could have combined the elements as claimed by Kimchy with no change in their respective functions, and does not require technical addition for ultrafast ultrasound imaging, but increasing the frame rate and computational speed, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide a shorter time for post-processing to fully characterize complex blood flows over a complete cardiac cycle using ultrafast frame rate to visualize a wide field of view (2nd paragraph Col. 2 page 5), and there was reasonable expectation of success.
Regarding to claims 4, 9, and 11-12, Kimchy, Lecoq, and Tanter together teach all limitation of claim 1 as discussed above.
Kimchy further teaches following limitations:
Of claim 4, wherein the support is displaceable (shaft of endoscopic system adapted for insertion through a body lumen [0291] and [0297]).
Of claim 9, wherein step b) is carried out using a PET, CT ([0242]), and carried out simultaneously with ultrasound ([0270]). 
Of claim 11, wherein step b) and step e) are carried out simultaneously (attenuation corrected image subsets are generated concurrently with the acquisition of  the data [0027] and [0028])
Of claim 12, wherein the object is a biological object studied and the determined properties enables to achieve an angiography of the object (body tissue, functional Kimchy does not explicitly disclose the probe is maintained in a stable position using a support and without an operator holding the ultrasound probe.
However, in the analogous field of endeavor in ultrasound imaging and dual imaging system and method, Huber discloses dual PET-ultrasound imaging method wherein the ultrasound probe is attached to a linear stepper or controlling the movement/displacement/position of the probe ([0036] and [0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ultrasound array as taught by Kimchy to incorporate method disclosed by Huber, since motorized support and control of ultrasound probe was well known in the art as taught by Huber.  One of ordinary skill in the art could have combined the elements as claimed by Kimchy with no change in their respective functions, but attaching the probe with linear stepper as disclosed by Huber ([0036]), and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide precise positioning of the probe ([0036]), and there was reasonable expectation of success.
images, quantitation of blood flow using radiopharmaceuticals [0003])
Regarding to claim 13, Kimchy teaches a device for determining at least one property of an object, the device comprising:
a first imager adapted to image an object according to a first imaging modality, the first imaging modality being an ultrasound imaging technique imaging the object (ultrasound imaging [0165]), wherein first imaging modality is carried out with an ultrasound probe which is held by a support ([0291], Figures 5A-D and shaft 134 in Figures 6A-B)
a controller adapted to control the first imager to obtain first data relative to the object ([0198], and [0215]-[0217]),
characterized in that the device further comprises a second imager adapted to image the object according to a second imaging modality based on the detection of rays, each detected ray being a X-ray or a y-ray (detect γ-radiation [0152]-[0153]),
in that the controller is further adapted to control the second imager to obtain second data relative to the object ([0215]-[0217]),
and in that the controller is further adapted to determine the at least one property of the object based on the first data and the second data ([0003]-[0004], [0162]-[0163] anatomical map and functional image used for assessing tissue/organ, tumor localization)
compensate the evaluated attenuation by using a computer tomography technique ([0018] and [0028]: attenuation coefficients are obtained from transmission CT scan of the patient, [0021] and attenuation correction corrects the emission projection data to compensate [0028])
Kimchy does not explicitly disclose evaluating the attenuation of ray by the ultrasound waves.
However, Lecoq teaches combining PET with ultrasound imaging system, and expected attenuation of gamma rays are calculated or estimated based on the ultrasound image data ([0026]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ultrasound array as taught by Kimchy to incorporate method disclosed by Lecoq, since estimating gamma rays attenuation by ultrasound was well known in the art as taught by Lecoq.  One of ordinary skill in the art could have combined the elements as claimed by Kimchy with no change in their respective functions, but simply constructing tissue density map using ultrasound, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to estimate the expected attenuation of gamma rays and correct the nuclear image ([0026]), and there was reasonable expectation of success.
Kimchy does not explicitly disclose ultrasound imaging technique imaging the object at a frame rate superior to 300 Hz, wherein the first imaging modality comprises unfocused or multiple ultrasound plane waves simultaneously, and the ultrasound technique is chosen in the group consisting of functional, electromechanical wave, shear-wave, three-dimensional ultrafast and four-dimensional ultrafast ultrasound imaging.
However, in the same field of endeavor in ultrasound imaging method, Tanter discloses an ultrafast ultrasound imaging which transmits plane(unfocused) waves in a single transmit event over the whole region of interest, which increases frame rate more than 100-fold, and provides 3-D imaging over a large field of view at kilohertz frame rate, such as 1,000 Hz (page 4 col. 2 1st paragraph, and page 5 col. 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ultrasound array as taught by Kimchy to incorporate ultrafast imaging method disclosed by Tanter, since ultrafast ultrasound imaging with high frame rate was well known in the art as taught by Tanter.  One of ordinary skill in the art could have combined the elements as claimed by Kimchy with no change in their respective functions, and does not require technical addition for ultrafast ultrasound imaging, but increasing the frame rate and computational speed, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide a shorter time for post-processing to fully characterize complex blood flows over a complete cardiac cycle using ultrafast frame rate to visualize a wide field of view (2nd paragraph Col. 2 page 5), and there was reasonable expectation of success.
Regarding to claim 14, Kimchy, Lecoq, and Tanter together teach all limitation of claim 13 as discussed above.
 Kimchy further teaches wherein the second imager is a computed tomography imager or a y-scintigraphy imager ([0008]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kimchy, Lecoq, and Tanter and in view of “Anderson et al.,” US 2008/0287783 (hereinafter Anderson). 
Regarding to claim 6, Kimchy, Lecoq, and Tanter together disclose all limitations of claim 1 as discussed above.
Kimchy does not teach wherein the step a) is carried out with an ultrasound probe and wherein step a) comprises displacing the ultrasound probe in function of the movement of the object from one image to another image. 
However, in the analogous field of endeavor in diagnostic imaging system, Anderson discloses performing image analysis on acquired images to identify the position and motion of the moving features and direct the FOB to follow the tracked movement accordingly ([0060]), thus, displacing the probe in function of the movement of the object from one image to another image as claimed. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify dual imaging analysis of the tissue as taught by Kimchy to incorporate teaching of Anderson, since blood flow circulation analysis to diagnose the tissue was well known in the art as taught by Anderson.  One of ordinary skill in the art could have combined the ultrasound data as claimed by Kimchy, to use its image data to identify movement of target from one image to another image, with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide guidance of image acquisition to desired object of interest ([0060]), and there was reasonable expectation of success.

Claims 2, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kimchy, Lecoq, and Tanter and in view of “Majeswki et al.,” US 2014/0276032 (hereinafter Majewski). 
Regarding to claims 2, 5, and 7, Kimchy, Lecoq, and Tanter together disclose all limitations of claim 1 as discussed above.
Kimchy does disclose localizing cancerous tissue using ultrasound ([0163], [0165]) and displacing the probe to ablate the cancerous tissue ([0239] and [0271]), but does not further teach the first data being a movement of the object and correcting the images based on the first data to obtain reconstructed image, ands displacing the probe in function of hemodynamics data. 
However, in the same field of endeavor in dual imaging method, Majewski teaches dual modality imaging probe using elastography to analyze tissue differentiation ([0084] Doppler [0086], Doppler techniques to provide information on blood flow circulations [0110]), which is the claimed movement of the object, and further teaches using the metabolite information to the biological state of the target tumor or organ, and identify cancerous structures with increased metabolic activity, and used to provide guidance for a further medical procedure (for a subsequent inspection [0048], [0069], [0124]), which reads on the claimed hemodynamic data, and displacing the probe in function of hemodynamic data to provide further biopsy and surgical guidance.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify dual imaging analysis of the tissue as taught by Kimchy to incorporate blood flow circulation data to analyze tissue differentiation and use it to guide further medical procedures, since blood flow circulation analysis to diagnose the tissue was well known in the art as taught by Majewski.  One of ordinary skill in the art could have combined the ultrasound data as claimed by Kimchy, to use Doppler mode to analyze the hemodynamic data to evaluate tissue differentiation, with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide accurate diagnosis of the tissue ([0069]) and further guidance for biopsy and other surgical procedures ([0124]), and there was reasonable expectation of success.
Regarding to claim 5, Kimchy, Lecoq, and Tanter together disclose all limitations of claim 1 as discussed above.
Kimchy further teaches that the support is a rod (rod 210 [0273], Endoscope, shaft [0291]), but does not explicitly disclose that a rod is maintained by a positioner. 
However, in the same field of endeavor in dual imaging method of gamma ray and ultrasound, Majewski teaches that the probe has a housing that imaging sensors are mounted in the support that is rod (support board 16 Figs. 5-9, [0092]-[0095]), and the probe is movable ([0073]), by a movement element, which can be a mechanical stepper device or motorized unit ([0073]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify handheld probe as taught by Kimchy to incorporate motorized unit disclosed by Majewski, since movable element for controlling the movement of the probe was well known in the art as taught by Majewski.  One of ordinary skill in the art could have combined the elements as claimed by Kimchy with no change in their respective functions, but providing motorized unit to maintain the shaft, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide motorized movement of the probe ([0073]), and accurate positioning of the probe in desired place, and there was reasonable expectation of success.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kimchy, Huber, Lecoq, and Tanter and further in view of “Gross et al.,” US 2014/0058294 (hereinafter Gross). 
Regarding to claim 15, Kimchy teaches a method for treating a disease of an area of a subject, the method comprising the steps of:
applying ultrasound waves on the area to be treated (focused ablation for tumor [0271]),
imaging the object according to a modality based on the detection of rays, each detected ray being a X-ray or a y-ray, to obtain images (scanning by nuclear radiation [0271]) , and
using the images to control the application of the ultrasound waves (probe may be operative for focused ablation for a tumor based on the superposition of the attenuation-corrected nuclear radiation image and the ultrasound image [0271]).
Compensating the evaluated attenuation by using a computed tomography ([0018] and [0028]: attenuation coefficients are obtained from transmission CT scan of the patient, [0021] and attenuation correction corrects the emission projection data to compensate [0028])
Kimchy does not explicitly disclose the probe is maintained in a stable position using a support and without an operator holding the ultrasound probe.
However, in the analogous field of endeavor in ultrasound imaging and dual imaging system and method, Huber discloses dual PET-ultrasound imaging method wherein the ultrasound probe is attached to a linear stepper or controlling the movement/displacement/position of the probe ([0036] and [0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ultrasound array as taught by Kimchy to incorporate method disclosed by Huber, since motorized support and control of ultrasound probe was well known in the art as taught by Huber.  One of ordinary skill in the art could have combined the elements as claimed by Kimchy with no change in their respective functions, but attaching the probe with linear stepper as disclosed by Huber ([0036]), and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide precise positioning of the probe ([0036]), and there was reasonable expectation of success.
Kimchy does not explicitly disclose evaluating the attenuation of ray by the ultrasound waves.
However, Lecoq teaches combining PET with ultrasound imaging system, and expected attenuation of gamma rays are calculated or estimated based on the ultrasound image data ([0026]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ultrasound array as taught by Kimchy to incorporate method disclosed by Lecoq, since estimating gamma rays attenuation by ultrasound was well known in the art as taught by Lecoq.  One of ordinary skill in the art could have combined the elements as claimed by Kimchy with no change in their respective functions, but simply constructing tissue density map using ultrasound, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to estimate the expected attenuation of gamma rays and correct the nuclear image ([0026]), and there was reasonable expectation of success.
Kimchy does not explicitly disclose ultrasound imaging technique imaging the object at a frame rate superior to 300 Hz, wherein the first imaging modality comprises unfocused or multiple ultrasound plane waves simultaneously, and the ultrasound technique is chosen in the group consisting of functional, electromechanical wave, shear-wave, three-dimensional ultrafast and four-dimensional ultrafast ultrasound imaging.
However, in the same field of endeavor in ultrasound imaging method, Tanter discloses an ultrafast ultrasound imaging which transmits plane(unfocused) waves in a single transmit event over the whole region of interest, which increases frame rate more than 100-fold, and provides 3-D imaging over a large field of view at kilohertz frame rate, such as 1,000 Hz (page 4 col. 2 1st paragraph, and page 5 col. 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ultrasound array as taught by Kimchy to incorporate ultrafast imaging method disclosed by Tanter, since ultrafast ultrasound imaging with high frame rate was well known in the art as taught by Tanter.  One of ordinary skill in the art could have combined the elements as claimed by Kimchy with no change in their respective functions, and does not require technical addition for ultrafast ultrasound imaging, but increasing the frame rate and computational speed, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide a shorter time for post-processing to fully characterize complex blood flows over a complete cardiac cycle using ultrafast frame rate to visualize a wide field of view (2nd paragraph Col. 2 page 5), and there was reasonable expectation of success.
Kimchy does disclose transmitting ultrasound waves duration can be controlled ([0054]). 
However, in the same field of ultrasound ablation method, Gross teaches applying focused ultrasound energy during a first time and a second time ([0176]-[0177] and [0378], [0409]), and treatment of the tissue with a certain temperature for certain durations of time ([0011]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ablation method as taught by Kimchy to incorporate continuous application disclosed by Gross, since ultrasound application for certain duration of time was well known in the art as taught by Gross.  One of ordinary skill in the art could have combined the elements as claimed by Kimchy with no change in their respective functions, but simply applying the ultrasound waves for a continuous way (more than 1 second), and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to achieve desirable treatment effect ([0011], [0377], and [0378]), and there was reasonable expectation of success.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kimchy, Huber, Lecoq, and Tanter and further in view of Anderson and Majewski. 
Regarding to claim 16, Kimchy teaches a method for determining at least one property of an object  the method comprising a step of:
 obtaining first data relative to the object by imaging the object according to a first imaging modality, the first imaging modality being an ultrasound imaging technique imaging the object (ultrasound imaging [0165]), wherein first imaging modality is carried out with an ultrasound probe which is held by a support ([0291], Figures 5A-D and shaft 134 in Figures 6A-B).
characterized in that the method further comprises a step of:
b) obtaining second data relative to the object by imaging the object according to a second imaging modality based on the detection of rays, each detected ray being a X-ray or a γ-ray (detect γ-radiation [0152]-[0153]), and
c)    determining the at least one property of the object based on the first data and the second data ([0003]-[0004], [0162]-[0163] anatomical map and functional image used for assessing tissue/organ, tumor localization)
e)    compensating the evaluated attenuation by using a computed tomography technique ([0018] and [0028]: attenuation coefficients are obtained from transmission CT scan of the patient, [0021] and attenuation correction corrects the emission projection data to compensate [0028])

Kimchy does not explicitly disclose the probe is maintained in a stable position using a support and without an operator holding the ultrasound probe.
However, in the analogous field of endeavor in ultrasound imaging and dual imaging system and method, Huber discloses dual PET-ultrasound imaging method wherein the ultrasound probe is attached to a linear stepper or controlling the movement/displacement/position of the probe ([0036] and [0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ultrasound array as taught by Kimchy to incorporate method disclosed by Huber, since motorized support and control of ultrasound probe was well known in the art as taught by Huber.  One of ordinary skill in the art could have combined the elements as claimed by Kimchy with no change in their respective functions, but attaching the probe with linear stepper as disclosed by Huber ([0036]), and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide precise positioning of the probe ([0036]), and there was reasonable expectation of success.
Kimchy does not explicitly disclose evaluating the attenuation of ray by the ultrasound waves.
However, Lecoq teaches combining PET with ultrasound imaging system, and expected attenuation of gamma rays are calculated or estimated based on the ultrasound image data ([0026]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ultrasound array as taught by Kimchy to incorporate method disclosed by Lecoq, since estimating gamma rays attenuation by ultrasound was well known in the art as taught by Lecoq.  One of ordinary skill in the art could have combined the elements as claimed by Kimchy with no change in their respective functions, but simply constructing tissue density map using ultrasound, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to estimate the expected attenuation of gamma rays and correct the nuclear image ([0026]), and there was reasonable expectation of success.
Kimchy does not explicitly disclose ultrasound imaging technique imaging the object at a frame rate superior to 300 Hz, wherein the first imaging modality comprises unfocused or multiple ultrasound plane waves simultaneously, and the ultrasound technique is chosen in the group consisting of functional, electromechanical wave, shear-wave, three-dimensional ultrafast and four-dimensional ultrafast ultrasound imaging.
However, in the same field of endeavor in ultrasound imaging method, Tanter discloses an ultrafast ultrasound imaging which transmits plane(unfocused) waves in a single transmit event over the whole region of interest, which increases frame rate more than 100-fold, and provides 3-D imaging over a large field of view at kilohertz frame rate, such as 1,000 Hz (page 4 col. 2 1st paragraph, and page 5 col. 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ultrasound array as taught by Kimchy to incorporate ultrafast imaging method disclosed by Tanter, since ultrafast ultrasound imaging with high frame rate was well known in the art as taught by Tanter.  One of ordinary skill in the art could have combined the elements as claimed by Kimchy with no change in their respective functions, and does not require technical addition for ultrafast ultrasound imaging, but increasing the frame rate and computational speed, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide a shorter time for post-processing to fully characterize complex blood flows over a complete cardiac cycle using ultrafast frame rate to visualize a wide field of view (2nd paragraph Col. 2 page 5), and there was reasonable expectation of success.
Kimchy does disclose localizing cancerous tissue using ultrasound ([0163], [0165]) and displacing the probe to ablate the cancerous tissue ([0239] and [0271]), but does not further teach displacing the probe in function of hemodynamics data. 
However, in the same field of endeavor in dual imaging method, Majewski teaches dual modality imaging probe using elastography to analyze tissue differentiation ([0084] Doppler [0086], Doppler techniques to provide information on blood flow circulations [0110]), which is the claimed movement of the object, and further teaches using the metabolite information to the biological state of the target tumor or organ, and identify cancerous structures with increased metabolic activity, and used to provide guidance for a further medical procedure (for a subsequent inspection [0048], [0069], [0124]), which reads on the claimed hemodynamic data, and displacing the probe in function of hemodynamic data to provide further biopsy and surgical guidance.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify dual imaging analysis of the tissue as taught by Kimchy to incorporate blood flow circulation data to analyze tissue differentiation and use it to guide further medical procedures, since blood flow circulation analysis to diagnose the tissue was well known in the art as taught by Majewski.  One of ordinary skill in the art could have combined the ultrasound data as claimed by Kimchy, to use Doppler mode to analyze the hemodynamic data to evaluate tissue differentiation, with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide accurate diagnosis of the tissue ([0069]) and further guidance for biopsy and other surgical procedures ([0124]), and there was reasonable expectation of success.
Kimchy does not disclose displacing the probe in function of the movement of the object from one image to another image as claimed. 
However, in the analogous field of endeavor in diagnostic imaging system, Anderson discloses performing image analysis on acquired images to identify the position and motion of the moving features and direct the FOB to follow the tracked movement accordingly ([0060]), thus, displacing the probe in function of the movement of the object from one image to another image as claimed. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify dual imaging analysis of the tissue as taught by Kimchy to incorporate teaching of Anderson, since blood flow circulation analysis to diagnose the tissue was well known in the art as taught by Anderson.  One of ordinary skill in the art could have combined the ultrasound data as claimed by Kimchy, to use its image data to identify movement of target from one image to another image, with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide guidance of image acquisition to desired object of interest ([0060]), and there was reasonable expectation of success.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788.  The examiner can normally be reached on Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA J PARK/Primary Examiner, Art Unit 3793